This is an appeal by the insurance carrier from an award of the State Industrial Board in claimant’s favor. On September 13, 1935, claimant sustained accidental injuries. The only questions presented for review are those of employment and coverage. The employer’s report of injury filed by the Gaillard Restaurant Company, Inc., and signed by its president, designates that concern as the employer and admits that claimant was injured in his regular occupation. Claimant was employed as a glazier by M. Rawle Company, Inc. The Rawle Company had a contract for the setting of mirrors for the Gaillard Restaurant Company, Inc. The State Industrial Board found that *811claimant was specially employed by the Gaillard Restaurant Company, Inc., and was paid by that concern, and that at the time of his injuries he was not in the employ of the Rawle Company. The State Industrial Board also found that claimant sustained his injuries in the regular course of his employment. The State Industrial Board also found that the policy of insurance issued by the insurance carrier covered the work in which the claimant was engaged at the time of the accident. The evidence sustains the findings. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, McNamee, Crapser and Heffernan, JJ.